

Exhibit 10.3
RECORDING REQUESTED BY:
INVESCO CMI INVESTMENTS, L.P.,
AND WHEN RECORDED MAIL TO:
INVESCO CMI INVESTMENTS, L.P.
c/o Invesco Real Estate
2001 Ross Avenue, Suite 3400
Dallas, Texas 75201
Attention: Susan Mitchell



[Space Above This Line For Recorder’s Use]



NOHO COMMONS PACIFIC OWNER LLC,
a Delaware limited liability company
(Trustor)

to

FIDELITY NATIONAL TITLE COMPANY
a California corporation
(Trustee)

for the Benefit of

INVESCO CMI INVESTMENTS, L.P.,
a Delaware limited partnership
(Beneficiary)
_____________________________________________________


DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS
AND SECURITY AGREEMENT AND FIXTURE FILING AND FINANCING STATEMENT
Dated: As of August 30, 2019Property Location:11179 Weddington StreetNorth
Hollywood, California 91601


ATTENTION COUNTY RECORDER: THIS INSTRUMENT IS INTENDED TO BE EFFECTIVE AS A
FINANCING STATEMENT FILED AS A FIXTURE FILING PURSUANT TO SECTION 9502 OF THE
CALIFORNIA COMMERCIAL CODE. PORTIONS OF THE GOODS COMPRISING A PART OF THE
MORTGAGED PROPERTY ARE OR ARE TO BECOME FIXTURES RELATED TO THE LAND DESCRIBED
IN EXHIBIT A HERETO. THIS INSTRUMENT IS TO BE FILED FOR RECORD IN THE RECORDS OF
THE COUNTY WHERE DEEDS OF TRUST ON REAL PROPERTY ARE RECORDED AND SHOULD BE
INDEXED AS BOTH A DEED OF TRUST AND AS A FINANCING STATEMENT COVERING FIXTURES.
THE ADDRESSES OF TRUSTOR (DEBTOR) AND BENEFICIARY (SECURED PARTY) ARE SPECIFIED
IN THE FIRST PARAGRAPH ON PAGE 1 OF THIS INSTRUMENT.
__________________________________________________________________________





--------------------------------------------------------------------------------



DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS AND SECURITY AGREEMENT AND FIXTURE
FILING AND FINANCING STATEMENT (this “Deed of Trust”), made as of August 30,
2019, by NOHO COMMONS PACIFIC OWNER LLC, a Delaware limited liability company,
having an office at 13949 Ventura Boulevard, Suite 350, Sherman Oaks, California
91423 (“Trustor”), to FIDELITY NATIONAL TITLE COMPANY, a California corporation
(“Trustee”), as Trustee, for the benefit of INVESCO CMI INVESTMENTS, L.P., a
Delaware limited partnership, having an address at c/o Invesco Real Estate, 2001
Ross Avenue, Suite 3400, Dallas Texas 75201 (together with its successors and
assigns, hereinafter referred to as “Beneficiary”).
Trustor and Beneficiary have entered into a Loan Agreement dated as of the date
hereof (as amended, modified, restated, consolidated or supplemented from time
to time, the “Loan Agreement”) pursuant to which Beneficiary is making a secured
loan to Trustor in the aggregate original principal amount of up to
$75,950,000.00 (the “Loan”). Capitalized terms used herein without definition
are used as defined in the Loan Agreement. The Loan is evidenced by a Note dated
the date hereof made by Trustor to Beneficiary in such principal amount (as the
same may be amended, modified, restated, severed, consolidated, renewed,
replaced, or supplemented from time to time, the “Note”).
To secure the payment of the Note and all sums which may or shall become due
thereunder or under any of the other documents evidencing, securing or executed
in connection with the Loan (the Note, this Deed of Trust, the Loan Agreement
and such other documents, as any of the same may, from time to time, be
modified, amended or supplemented, being hereinafter collectively referred to as
the “Loan Documents”), including (i) the payment of interest and other amounts
which would accrue and become due but for the filing of a petition in bankruptcy
(whether or not a claim is allowed against Trustor for such interest or other
amounts in any such bankruptcy proceeding) or the operation of the automatic
stay under Section 362(a) of Title 11 of the United States Code (the “Bankruptcy
Code”), and (ii) the costs and expenses of enforcing any provision of any Loan
Document (all such sums being hereinafter collectively referred to as the
“Debt”), Trustor has given, granted, bargained, sold, alienated, enfeoffed,
conveyed, confirmed, warranted, pledged, assigned and hypothecated and by these
presents does hereby give, grant, bargain, sell, alien, enfeoff, convey,
confirm, warrant, pledge, assign and hypothecate unto Trustee, in trust for the
benefit of Beneficiary, WITH POWER OF SALE, the land described in Exhibit A (the
“Premises”), and the buildings, structures, fixtures and other improvements now
or hereafter located thereon (the “Improvements”);
TOGETHER WITH: all right, title, interest and estate of Trustor now owned, or
hereafter acquired, in and to the following property, rights, interests and
estates (the Premises, the Improvements, and the property, rights, interests and
estates hereinafter described are collectively referred to herein as the “Trust
Property”):
(a) all easements, rights‑of‑way, strips and gores of land, streets, ways,
alleys, passages, sewer rights, water, water courses, water rights and powers,
air rights and development rights, rights to oil, gas, minerals, coal and other
substances of any kind or character, and all estates, rights, titles, interests,
privileges, liberties, tenements, hereditaments and appurtenances of any nature
whatsoever, in any way belonging, relating or pertaining to the Premises and the
Improvements; and the reversion and reversions, remainder and remainders, and
all land lying in

ACTIVE 45075372v2

--------------------------------------------------------------------------------



the bed of any street, road, highway, alley or avenue, opened, vacated or
proposed, in front of or adjoining the Premises, to the center line thereof; and
all the estates, rights, titles, interests, dower and rights of dower, courtesy
and rights of courtesy, property, possession, claim and demand whatsoever, both
at law and in equity, of Trustor of, in and to the Premises and the Improvements
and every part and parcel thereof, with the appurtenances thereto;
(b) all machinery, furniture, furnishings, equipment, computer software and
hardware, fixtures (including all heating, air conditioning, plumbing, lighting,
communications and elevator fixtures), inventory, materials, supplies and other
articles of personal property and accessions thereof, renewals and replacements
thereof and substitutions therefor, and other property of every kind and nature,
tangible or intangible, owned by Trustor, or in which Trustor has or shall have
an interest, now or hereafter located upon the Premises or the Improvements, or
appurtenant thereto, and usable in connection with the present or future
operation and occupancy of the Premises and the Improvements (hereinafter
collectively referred to as the “Equipment”), including any leases of, deposits
in connection with, and proceeds of any sale or transfer of any of the
foregoing, and the right, title and interest of Trustor in and to any of the
Equipment that may be subject to any “security interest” as defined in the
Uniform Commercial Code, as in effect in the State where the Trust Property is
located (the “UCC”), superior in lien to the lien of this Deed of Trust;
(c) all awards or payments, including interest thereon, that may heretofore or
hereafter be made with respect to the Premises or the Improvements, whether from
the exercise of the right of eminent domain or condemnation (including any
transfer made in lieu of or in anticipation of the exercise of such right), or
for a change of grade, or for any other injury to or decrease in the value of
the Premises or Improvements;
(d) all leases and other agreements or arrangements heretofore or hereafter
entered into affecting the use, enjoyment or occupancy of, or the conduct of any
activity upon or in, the Premises or the Improvements, including any extensions,
renewals, modifications or amendments thereof (hereinafter collectively referred
to as the “Leases”) and all rents, rent equivalents, moneys payable as damages
(including payments by reason of the rejection of a Lease in a Bankruptcy
Proceeding)or in lieu of rent or rent equivalents, royalties (including all oil
and gas or other mineral royalties and bonuses), income, fees, receivables,
receipts, revenues, deposits (including security, utility and other deposits),
accounts, cash, issues, profits, charges for services rendered, and other
consideration of whatever form or nature received by or paid to or for the
account of or benefit of Trustor or its agents or employees from any and all
sources arising from or attributable to the Premises and the Improvements,
including all receivables, customer obligations, installment payment obligations
and other obligations now existing or hereafter arising or created out of the
sale, lease, sublease, license, concession or other grant of the right of the
use and occupancy of the Premises or the Improvements, or rendering of services
by Trustor or any of its agents or employees, and proceeds, if any, from
business interruption or other loss of income insurance (hereinafter
collectively referred to as the “Rents”), together with all proceeds from the
sale or other disposition of the Leases and the right to receive and apply the
Rents to the payment of the Debt;



2



--------------------------------------------------------------------------------



(e) all proceeds of and any unearned premiums on any insurance policies covering
the Trust Property, including the right to receive and apply the proceeds of any
insurance, judgments, or settlements made in lieu thereof, for damage to the
Trust Property;
(f) the right, in the name and on behalf of Trustor, to appear in and defend any
action or proceeding brought with respect to the Trust Property and to commence
any action or proceeding to protect the interest of Beneficiary in the Trust
Property in accordance with the Loan Agreement;
(g) all accounts (including reserve accounts), escrows, documents, instruments,
chattel paper, claims, deposits and general intangibles, as the foregoing terms
are defined in the UCC, and all franchises, trade names, trademarks, symbols,
service marks, books, records, plans, specifications, designs, drawings,
surveys, title insurance policies, permits, consents, licenses, management
agreements, contract rights (including any contract with any architect or
engineer or with any other provider of goods or services for or in connection
with any construction, repair or other work upon the Trust Property), approvals,
actions, refunds of real estate taxes and assessments (and any other
governmental impositions related to the Trust Property) and causes of action
that now or hereafter relate to, are derived from or are used in connection with
the Trust Property, or the use, operation, maintenance, occupancy or enjoyment
thereof or the conduct of any business or activities thereon (hereinafter
collectively referred to as the “Intangibles”); and
(h) all proceeds, products, offspring, rents and profits from any of the
foregoing, including those from sale, exchange, transfer, collection, loss,
damage, disposition, substitution or replacement of any of the foregoing.
Without limiting the generality of any of the foregoing, in the event that a
case under the Bankruptcy Code is commenced by or against Trustor, pursuant to
Section 552(b)(2) of the Bankruptcy Code, the security interest granted by this
Deed of Trust shall automatically extend to all Rents acquired by the Trustor
after the commencement of the case and shall constitute cash collateral under
Section 363(a) of the Bankruptcy Code.
TO HAVE AND TO HOLD the Trust Property unto and to the use and benefit of
Beneficiary and its successors and assigns, forever; and
PROVIDED, HOWEVER, these presents are upon the express condition that, if
Trustor shall well and truly pay to Beneficiary the Debt at the time and in the
manner provided in the Loan Documents and shall well and truly abide by and
comply with each and every covenant and condition set forth in the Loan
Documents in a timely manner, these presents and the estate hereby granted shall
cease, terminate and be void.
AND Trustor represents and warrants to and covenants and agrees with Beneficiary
as follows:
Part I- GENERAL PROVISIONS
1. Payment of Debt and Incorporation of Covenants, Conditions and Agreements.
Trustor shall pay the Debt at the time and in the manner provided in the Loan

3



--------------------------------------------------------------------------------



Documents. All the covenants, conditions and agreements contained in the Loan
Documents are hereby made a part of this Deed of Trust to the same extent and
with the same force as if fully set forth herein. Without limiting the
generality of the foregoing, Trustor (i) agrees to insure, repair, maintain and
restore damage to the Trust Property, pay Taxes and Other Charges, and comply
with Legal Requirements, in accordance with the Loan Agreement, and (ii) agrees
that the Proceeds of Insurance and Awards for Condemnation shall be settled,
held and applied in accordance with the Loan Agreement.
2. Leases and Rents.
(a) Trustor does hereby absolutely and unconditionally assign to Beneficiary all
of Trustor’s right, title and interest in all current and future Leases and
Rents, it being intended by Trustor that this assignment constitutes a present,
absolute assignment and not an assignment for additional security only. Such
assignment shall not be construed to bind Beneficiary to the performance of any
of the covenants or provisions contained in any Lease or otherwise impose any
obligation upon Beneficiary. Nevertheless, subject to the terms of this
paragraph, Beneficiary grants to Trustor a revocable license to operate and
manage the Trust Property and to collect the Rents subject to the requirements
of the Loan Agreement (including the deposit of Rents into the Clearing
Account). Upon and during the continuance of an Event of Default, without the
need for notice or demand, the license granted to Trustor herein shall
automatically be revoked, and Beneficiary shall immediately be entitled to
possession of all Rents in the Clearing Account, the Deposit Account (including
all Subaccounts thereof) and all Rents collected thereafter (including Rents
past due and unpaid), whether or not Beneficiary enters upon or takes control of
the Trust Property. Trustor hereby grants and assigns to Beneficiary the right,
at its option, upon revocation of the license granted herein, subject to
applicable laws and the express rights of tenants under Leases, to enter upon
the Trust Property in person, by agent or by court‑appointed receiver to collect
the Rents. Any Rents collected after the revocation of such license upon the
occurrence and during the continuance of an Event of Default may be applied
toward payment of the Debt in such priority and proportions as Beneficiary in
its sole discretion shall deem proper.
(b) Trustor shall not enter into, modify, amend, cancel, terminate or renew any
Lease except as provided in Section 6.10 of the Loan Agreement.
3. Use of Trust Property. Trustor shall not initiate, join in, or consent in
writing to any change in any private restrictive covenant, zoning law or other
public or private restriction, limiting or defining the uses which may be made
of the Trust Property, without the prior written consent of Beneficiary in its
sole discretion. If under applicable zoning provisions the use of the Trust
Property is or shall become a nonconforming use, Trustor shall not cause or
permit such nonconforming use to be discontinued or abandoned without the
consent of Beneficiary. Trustor shall not (i) change the use of the Trust
Property, (ii) permit or suffer to occur any physical waste on or to the Trust
Property or (iii) take any steps to convert the Trust Property to a condominium
or cooperative form of ownership without the prior written consent of
Beneficiary in its sole discretion.
4. Transfer or Encumbrance of the Trust Property.



4



--------------------------------------------------------------------------------



(a) Trustor acknowledges that (i) Beneficiary has examined and relied on the
creditworthiness and experience of the principals of Trustor in owning and
operating properties such as the Trust Property in agreeing to make the Loan,
(ii) Beneficiary will continue to rely on Trustor’s ownership of the Trust
Property as a means of maintaining the value of the Trust Property as security
for the Debt, and (iii) Beneficiary has a valid interest in maintaining the
value of the Trust Property so as to ensure that, should an Event of Default
occur and be continuing with respect to the repayment of the Debt, Beneficiary
can recover the Debt by a sale of the Trust Property pursuant hereto. Without
the prior written consent of Beneficiary (in its sole discretion), Trustor shall
not sell, convey, alienate, mortgage, encumber, pledge or otherwise transfer the
Trust Property or any part thereof, or suffer or permit any Transfer to occur,
other than a Permitted Transfer. Notwithstanding anything to the contrary
contained herein, this Deed of Trust shall not constitute a modification of any
other provisions in any other Loan Documents which prohibit, limit or restrict
the right of Borrower to transfer the Trust Property or the right of any party
to transfer any interest, directly or indirectly, in Borrower.
(b) Beneficiary shall not be required to demonstrate any actual impairment of
its security or any increased risk of default hereunder in order to declare the
Debt immediately due and payable upon a Transfer in violation of this
Paragraph 4. This provision shall apply to every sale, conveyance, alienation,
mortgage, encumbrance, pledge or transfer of the Trust Property (and every other
Transfer) regardless of whether voluntary or not. Any Transfer made in
contravention of this Paragraph 4 shall be null and void and of no force and
effect. Trustor agrees to bear and shall pay or reimburse Beneficiary on demand
for all reasonable expenses (including reasonable attorneys’ fees and
disbursements, title search costs and title insurance endorsement premiums)
incurred by Beneficiary in connection with the review, approval and
documentation of any Permitted Transfer.
5. Changes in Laws Regarding Taxation. If any law is enacted or adopted or
amended after the date of this Deed of Trust which deducts the Debt from the
value of the Trust Property for the purpose of taxation or which imposes a tax,
either directly or indirectly, on the Debt or Beneficiary’s interest in the
Trust Property, Trustor will pay such tax, with interest and penalties thereon,
if any. If Beneficiary is advised by its counsel that the payment of such tax or
interest and penalties by Trustor would be unlawful, taxable to Beneficiary or
unenforceable, or would provide the basis for a defense of usury, then
Beneficiary shall have the option, by notice of not less than 120 days, to
declare the Debt immediately due and payable.
6. No Credits on Account of the Debt. Trustor shall not claim or demand or be
entitled to any credit on account of the Debt for any part of the Taxes or Other
Charges assessed against the Trust Property, and no deduction shall otherwise be
made or claimed from the assessed value of the Trust Property for real estate
tax purposes by reason of this Deed of Trust or the Debt. If such claim, credit
or deduction shall be required by law, Beneficiary shall have the option, by
notice of not less than 120 days, to declare the Debt immediately due and
payable.
7. Further Acts, Etc. Trustor shall, at its sole cost, do execute, acknowledge
and deliver all and every such further acts, deeds, conveyances, mortgages,
assignments, notices of assignment, transfers and assurances as Beneficiary
shall, from time to time, reasonably require, for the better assuring,
conveying, assigning, transferring, and confirming unto Beneficiary the property
and rights hereby mortgaged, given, granted, bargained, sold, alienated,
enfeoffed,

5



--------------------------------------------------------------------------------



conveyed, confirmed, pledged, assigned and hypothecated or intended now or
hereafter so to be, or which Trustor may be or may hereafter become bound to
convey or assign to Beneficiary, or for carrying out the intention or
facilitating the performance of the terms of this Deed of Trust, or for filing,
registering or recording this Deed of Trust. Upon foreclosure, the appointment
of a receiver or any other relevant action taken during the continuance of an
Event of Default, Trustor shall, at its sole cost, cooperate to effect the
assignment or transfer of any license, permit, agreement or any other right
necessary or useful to the operation of the Trust Property. During the
continuance of an Event of Default, Trustor grants to Beneficiary an irrevocable
power of attorney coupled with an interest for the purpose of exercising and
perfecting any and all rights and remedies available to Beneficiary at law and
in equity, including such rights and remedies available to Beneficiary pursuant
to this paragraph.
8. Recording of Deed of Trust, Etc. Trustor forthwith upon the execution and
delivery of this Deed of Trust and thereafter, from time to time, shall cause
this Deed of Trust, and any security instrument creating a lien or security
interest or evidencing the lien hereof upon the Trust Property and each
instrument of further assurance to be filed, registered or recorded in such
manner and in such places as may be required by any present or future law in
order to publish notice of and fully to protect the lien or security interest
hereof upon, and the interest of Beneficiary in, the Trust Property. Trustor
shall pay all filing, registration or recording fees, all expenses incident to
the preparation, execution and acknowledgment of and all federal, state, county
and municipal, taxes (excluding Beneficiary’s excise taxes and income taxes
attributable to payments under the Note), duties, imposts, documentary stamps,
assessments and charges arising out of or in connection with the execution and
delivery of, this Deed of Trust, any Deed of Trust supplemental hereto, any
security instrument with respect to the Trust Property or any instrument of
further assurance, except where prohibited by law so to do. Trustor shall hold
harmless and indemnify Beneficiary, its successors and assigns, against any
liability incurred by reason of the imposition of any tax (excluding
Beneficiary’s excise taxes and income taxes attributable to payments under the
Note) on the making or recording of this Deed of Trust.
9. Right to Cure Defaults. Upon the occurrence and during the continuance of any
Event of Default, Beneficiary may, but without any obligation to do so and
without notice to or demand on Trustor and without releasing Trustor from any
obligation hereunder, perform the obligations in Default in such manner and to
such extent as Beneficiary may deem necessary to protect the security hereof.
Subject to applicable laws and the express rights of tenants under Leases,
Beneficiary is authorized to enter upon the Trust Property for such purposes or
appear in, defend or bring any action or proceeding to protect its interest in
the Trust Property or to foreclose this Deed of Trust or collect the Debt, and
the cost and expense thereof (including reasonable attorneys’ fees and
disbursements to the extent permitted by law), with interest thereon at the
Default Rate for the period after notice from Beneficiary that such cost or
expense was incurred to the date of payment to Beneficiary, shall constitute a
portion of the Debt, shall be secured by this Deed of Trust and the other Loan
Documents and shall be due and payable to Beneficiary upon demand.
10. Remedies.
(a) Upon the occurrence and during the continuance of any Event of Default,
Beneficiary may take such action, without notice or demand, as it deems
advisable to protect and

6



--------------------------------------------------------------------------------



enforce its rights against Trustor and in and to the Trust Property, by
Beneficiary itself or otherwise, including the following actions, each of which
may be pursued concurrently or otherwise, at such time and in such order as
Beneficiary may determine, in its sole discretion, without impairing or
otherwise affecting the other rights and remedies of Beneficiary:
(i) declare the entire Debt to be immediately due and payable;
(ii) institute a proceeding or proceedings, judicial or nonjudicial, to the
extent permitted by law, by advertisement or otherwise, for the complete
foreclosure of this Deed of Trust, in which case the Trust Property may be sold
for cash or upon credit in one or more parcels or in several interests or
portions and in any order or manner;
(iii) with or without entry, to the extent permitted and pursuant to the
procedures provided by applicable law, institute proceedings for the partial
foreclosure of this Deed of Trust for the portion of the Debt then due and
payable, subject to the continuing lien of this Deed of Trust for the balance of
the Debt not then due;
(iv) sell for cash or upon credit the Trust Property and all estate, claim,
demand, right, title and interest of Trustor therein and rights of redemption
thereof, pursuant to the power of sale, to the extent permitted by law, or
otherwise, at one or more sales, as an entirety or in parcels, at such time and
place, upon such terms and after such notice thereof as may be required or
permitted by law;
(v) institute an action, suit or proceeding in equity for the specific
performance of any covenant, condition or agreement contained herein or in any
other Loan Document;
(vi) recover judgment on the Note either before, during or after any proceeding
for the enforcement of this Deed of Trust;
(vii) apply for the appointment of a trustee, receiver, liquidator or
conservator of the Trust Property, without notice and without regard for the
adequacy of the security for the Debt and without regard for the solvency of the
Trustor or of any person, firm or other entity liable for the payment of the
Debt;
(viii) enforce Beneficiary’s interest in the Leases and Rents and subject to
applicable laws and the express rights of tenants under Leases, enter into or
upon the Trust Property, either personally or by its agents, nominees or
attorneys and dispossess Trustor and its agents and employees therefrom, and
thereupon Beneficiary may (A) use, operate, manage, control, insure, maintain,
repair, restore and otherwise deal with the Trust Property and conduct the
business thereat; (B) complete any construction on the Trust Property in such
manner and form as Beneficiary deems advisable; (C) make alterations, additions,
renewals, replacements and improvements to or on the Trust Property;
(D) exercise all rights and powers of Trustor with respect to the Trust
Property, whether in the name of Trustor or otherwise, including the right to
make, cancel, enforce or modify Leases, obtain and evict tenants, and demand,
sue for, collect and receive Rents; and (E) apply the receipts from the Trust
Property to the payment of the Debt, after deducting therefrom all expenses
(including reasonable attorneys’ fees and

7



--------------------------------------------------------------------------------



disbursements) incurred in connection with the aforesaid operations and all
amounts necessary to pay the property taxes, insurance and other charges in
connection with the Trust Property, as well as just and reasonable compensation
for the services of Beneficiary, and its counsel, agents and employees;
(ix) require Trustor to pay monthly in advance to Beneficiary, or any receiver
appointed to collect the Rents, the fair and reasonable rental value for the use
and occupation of any portion of the Trust Property occupied by Trustor, and
require Trustor to vacate and surrender possession of the Trust Property to
Beneficiary or to such receiver, and, in default thereof, evict Trustor by
summary proceedings or otherwise; or
(x) pursue such other rights and remedies as may be available at law or in
equity or under the UCC, including the right to receive and/or establish a lock
box for all Rents and proceeds from the Intangibles and any other receivables or
rights to payments of Trustor relating to the Trust Property.
In the event of a sale, by foreclosure or otherwise, of less than all of the
Trust Property, this Deed of Trust shall continue as a lien on the remaining
portion of the Trust Property.
(b) The proceeds of any sale made under or by virtue of this Paragraph 10,
together with any other sums which then may be held by Beneficiary under this
Deed of Trust, whether under the provisions of this paragraph or otherwise,
shall be applied by Beneficiary to the payment of the Debt in such priority and
proportion as Beneficiary in its sole discretion shall deem proper.
(c) Beneficiary may adjourn from time to time any sale by it to be made under or
by virtue of this Deed of Trust by announcement at the time and place appointed
for such sale or for such adjourned sale or sales; and, except as otherwise
provided by any applicable law, Beneficiary, without further notice or
publication, may make such sale at the time and place to which the same shall be
so adjourned.
(d) Upon the completion of any sale or sales pursuant hereto, Beneficiary, or an
officer of any court empowered to do so, shall execute and deliver to the
accepted purchaser or purchasers a good and sufficient instrument, or good and
sufficient instruments, conveying, assigning and transferring all estate, right,
title and interest in and to the property and rights sold. Beneficiary is hereby
irrevocably appointed the true and lawful attorney of Trustor, in its name and
stead, to make all necessary conveyances, assignments, transfers and deliveries
of the Trust Property and rights so sold and for that purpose Beneficiary may
execute all necessary instruments of conveyance, assignment and transfer, and
may substitute one or more persons with like power, Trustor hereby ratifying and
confirming all that its said attorney or such substitute or substitutes shall
lawfully do by virtue hereof. Any sale or sales made under or by virtue of this
Paragraph 10, whether made under the power of sale herein granted or under or by
virtue of judicial proceedings or of a judgment or decree of foreclosure and
sale, shall operate to divest all the estate, right, title, interest, claim and
demand whatsoever, whether at law or in equity, of Trustor in and to the
properties and rights so sold, and shall be a perpetual bar both at law and in
equity against Trustor and against any and all persons claiming or who may claim
the same, or any part thereof, from, through or under Trustor.



8



--------------------------------------------------------------------------------



(e) Upon any sale made under or by virtue of this Paragraph 10, whether made
under a power of sale or under or by virtue of judicial proceedings or of a
judgment or decree of foreclosure and sale, Beneficiary may bid for and acquire
the Trust Property or any part thereof and in lieu of paying cash therefor may
make settlement for the purchase price by crediting upon the Debt the net sales
price after deducting therefrom the expenses of the sale and costs of the action
and any other sums which Beneficiary is authorized to deduct under this Deed of
Trust or any other Loan Document.
(f) No recovery of any judgment by Beneficiary and no levy of an execution under
any judgment upon the Trust Property or upon any other property of Trustor shall
affect in any manner or to any extent the lien of this Deed of Trust upon the
Trust Property or any part thereof, or any liens, rights, powers or remedies of
Beneficiary hereunder, but such liens, rights, powers and remedies of
Beneficiary shall continue unimpaired as before.
(g) Beneficiary may terminate or rescind any proceeding or other action brought
in connection with its exercise of the remedies provided in this Paragraph 10 at
any time before the conclusion thereof, as determined in Beneficiary’s sole
discretion and without prejudice to Beneficiary.
(h) Beneficiary may resort to any remedies and the security given by this Deed
of Trust or in any other Loan Document in whole or in part, and in such portions
and in such order as determined by Beneficiary’s sole discretion. No such action
shall in any way be considered a waiver of any rights, benefits or remedies
evidenced or provided by any Loan Document. The failure of Beneficiary to
exercise any right, remedy or option provided in any Loan Document shall not be
deemed a waiver of such right, remedy or option or of any covenant or obligation
secured by any Loan Document. No acceptance by Beneficiary of any payment after
the occurrence of any Event of Default and no payment by Beneficiary of any
obligation for which Trustor is liable hereunder shall be deemed to waive or
cure any Event of Default, or Trustor’s liability to pay such obligation. No
sale of all or any portion of the Trust Property, no forbearance on the part of
Beneficiary, and no extension of time for the payment of the whole or any
portion of the Debt or any other indulgence given by Beneficiary to Trustor,
shall operate to release or in any manner affect the interest of Beneficiary in
the remaining Trust Property or the liability of Trustor to pay the Debt. No
waiver by Beneficiary shall be effective unless it is in writing and then only
to the extent specifically stated. All costs and expenses of Beneficiary in
exercising its rights and remedies under this Paragraph 10 (including reasonable
attorneys’ fees and disbursements to the extent permitted by law), shall be paid
by Trustor within ten (10) days after written notice from Beneficiary, with
interest at the Default Rate for the period after notice from Beneficiary, and
such costs and expenses shall constitute a portion of the Debt and shall be
secured by this Deed of Trust.
(i) The interests and rights of Beneficiary under the Loan Documents shall not
be impaired by any indulgence, including (i) any renewal, extension or
modification which Beneficiary may grant with respect to any of the Debt, (ii)
any surrender, compromise, release, renewal, extension, exchange or substitution
which Beneficiary may grant with respect to the Trust Property or any portion
thereof or (iii) any release or indulgence granted to any maker, endorser,
guarantor or surety of any of the Debt.



9



--------------------------------------------------------------------------------



11. Right of Entry. Subject to the terms of the Loan Agreement and subject to
applicable laws and the express rights of tenants under Leases, in addition to
any other rights or remedies granted under this Deed of Trust, Beneficiary and
its agents shall have the right to enter and inspect the Trust Property during
the term of this Deed of Trust. The cost of such inspections or audits shall be
borne by Trustor should Beneficiary determine that an Event of Default exists,
including the cost of all follow up or additional investigations or inquiries
deemed reasonably necessary by Beneficiary. The cost of such inspections, if not
paid for by Trustor following demand, may be added to the principal balance of
the sums due under the Note and this Deed of Trust and shall bear interest
thereafter until paid at the Default Rate.
12. Security Agreement. This Deed of Trust is both a real property deed of trust
and a “security agreement” within the meaning of the UCC. The Trust Property
includes both real and personal property and all other rights and interests,
whether tangible or intangible in nature, of Trustor in the Trust Property.
Trustor by executing and delivering this Deed of Trust has granted and hereby
grants to Beneficiary, as security for the Debt, a security interest in the
Trust Property to the full extent that the Trust Property may be subject to the
UCC (such portion of the Trust Property so subject to the UCC being called in
this paragraph the “Collateral”). This Deed of Trust shall also constitute a
“fixture filing” for the purposes of the UCC. As such, this Deed of Trust covers
all items of the Collateral that are or are to become fixtures. Information
concerning the security interest herein granted may be obtained from the parties
at the addresses of the parties set forth in the first paragraph of this Deed of
Trust. If an Event of Default shall occur and be continuing, Beneficiary, in
addition to any other rights and remedies which it may have, shall have and may
exercise immediately and without demand, any and all rights and remedies granted
to a secured party upon default under the UCC, including, without limiting the
generality of the foregoing, the right to take possession of the Collateral or
any part thereof, and to take such other measures as Beneficiary may deem
necessary for the care, protection and preservation of the Collateral. Upon
request or demand of Beneficiary, during the continuance of an Event of Default,
Trustor shall at its expense assemble the Collateral and make it available to
Beneficiary at a convenient place acceptable to Beneficiary. Trustor shall pay
to Beneficiary on demand any and all expenses, including reasonable attorneys’
fees and disbursements, incurred or paid by Beneficiary in protecting the
interest in the Collateral and in enforcing the rights hereunder with respect to
the Collateral. Any notice of sale, disposition or other intended action by
Beneficiary with respect to the Collateral, sent to Trustor in accordance with
the provisions hereof at least ten days prior to such action, shall constitute
commercially reasonable notice to Trustor. The proceeds of any disposition of
the Collateral, or any part thereof, may be applied by Beneficiary to the
payment of the Debt in such priority and proportions as Beneficiary in its sole
discretion shall deem proper. In the event of any change in name, identity or
structure of Trustor, Trustor shall notify Beneficiary thereof and promptly
after request shall execute, file and record such UCC forms as are necessary to
maintain the priority of Beneficiary’s lien upon and security interest in the
Collateral, and shall pay all expenses and fees in connection with the filing
and recording thereof. If Beneficiary shall reasonably require the filing or
recording of additional UCC forms or continuation statements, Trustor shall,
promptly after request, execute, file and record such UCC forms or continuation
statements as Beneficiary shall deem reasonably necessary, and shall pay all
reasonable, out-of-pocket expenses and fees in connection with the filing and
recording thereof, it being understood and agreed, however, that no such
additional documents shall increase Trustor’s obligations, or decrease Trustor’s
rights under the Loan Documents. Until the Debt is fully paid, Trustor hereby
irrevocably appoints Beneficiary as its

10



--------------------------------------------------------------------------------



attorney‑in‑fact, coupled with an interest, to file with the appropriate public
office on its behalf any financing or other statements signed only by
Beneficiary, as secured party, in connection with the Collateral covered by this
Deed of Trust.
13. Actions and Proceedings. Beneficiary has the right to appear in and defend
any action or proceeding brought with respect to the Trust Property and to bring
any action or proceeding, in the name and on behalf of Trustor, which
Beneficiary, in its sole discretion, decides should be brought to protect its or
their interest in the Trust Property. Beneficiary shall, at its option, be
subrogated to the lien of any deed of trust or other security instrument
discharged in whole or in part by the Debt, and any such subrogation rights
shall constitute additional security for the payment of the Debt.
14. Marshalling and Other Matters. Trustor hereby waives, to the extent
permitted by law, the benefit of all appraisement, valuation, stay, extension,
reinstatement and redemption laws now or hereafter in force and all rights of
marshalling in the event of any sale hereunder of the Trust Property or any part
thereof or any interest therein. Further, Trustor hereby expressly waives any
and all rights of redemption from sale under any order or decree of foreclosure
of this Deed of Trust on behalf of Trustor, and on behalf of each and every
person acquiring any interest in or title to the Trust Property subsequent to
the date of this Deed of Trust and on behalf of all persons to the extent
permitted by applicable law. The lien of this Deed of Trust shall be absolute
and unconditional and shall not in any manner be affected or impaired by any
acts or omissions whatsoever of Beneficiary and, without limiting the generality
of the foregoing, the lien hereof shall not be impaired by (i) any acceptance by
Beneficiary of any other security for any portion of the Debt, (ii) any failure,
neglect or omission on the part of Beneficiary to realize upon or protect any
portion of the Debt or any collateral security therefor or (iii) any release
(except as to the property released), sale, pledge, surrender, compromise,
settlement, renewal, extension, indulgence, alteration, changing, modification
or disposition of any portion of the Debt or of any of the collateral security
therefor; and Beneficiary may foreclose, or exercise any other remedy available
to Beneficiary under other Loan Documents without first exercising or enforcing
any of its remedies under this Deed of Trust, and any exercise of the rights and
remedies of Beneficiary hereunder shall not in any manner impair the Debt or the
liens of any other Loan Document or any of Beneficiary’s rights and remedies
thereunder.
15. Notices. All notices, consents, approvals and requests required or permitted
hereunder shall be in writing, and shall be sent, and shall be deemed effective,
as provided in the Loan Agreement.
16. Inapplicable Provisions. If any term, covenant or condition of this Deed of
Trust is held to be invalid, illegal or unenforceable in any respect, this Deed
of Trust shall be construed without such provision.
17. Headings. The paragraph headings in this Deed of Trust are for convenience
of reference only and are not to be construed as defining or limiting, in any
way, the scope or intent of the provisions hereof.
18. Duplicate Originals. This Deed of Trust may be executed in any number of
duplicate originals and each such duplicate original shall be deemed to be an
original.



11



--------------------------------------------------------------------------------



19. Definitions. Unless the context clearly indicates a contrary intent or
unless otherwise specifically provided herein, words used in this Deed of Trust
may be used interchangeably in singular or plural form; and the word “Trustor”
shall mean “each Trustor and any subsequent owner or owners of the Trust
Property or any part thereof or any interest therein,” the word “Beneficiary”
shall mean “Beneficiary and any subsequent holder of the Note,” the words “Trust
Property” shall include any portion of the Trust Property and any interest
therein, the word “including” means “including but not limited to” and the words
“attorneys’ fees” shall include any and all attorneys’ fees, paralegal and law
clerk fees, including fees at the pre‑trial, trial and appellate levels incurred
or paid by Beneficiary in protecting its interest in the Trust Property and
Collateral and enforcing its rights hereunder.
20. Homestead. Trustor hereby waives and renounces all homestead and exemption
rights provided by the Constitution and the laws of the United States and of any
state, in and to the Trust Property as against the collection of the Debt, or
any part thereof.
21. Assignments. Subject to Article IX of the Loan Agreement, Beneficiary shall
have the right to assign or transfer its rights under this Deed of Trust without
limitation. Any assignee or transferee shall be entitled to all the benefits
afforded Beneficiary under this Deed of Trust.
22. Waiver of Jury Trial. TRUSTOR HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM,
WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE
LOAN EVIDENCED BY THE NOTE, THE APPLICATION FOR THE LOAN EVIDENCED BY THE NOTE,
THIS DEED OF TRUST, THE NOTE, THE SECURITY INSTRUMENT OR THE OTHER LOAN
DOCUMENTS OR ANY ACTS OR OMISSIONS OF BENEFICIARY, ITS OFFICERS, EMPLOYEES,
DIRECTORS OR AGENTS IN CONNECTION THEREWITH.
23. Consents. Any consent or approval by Beneficiary in any single instance
shall not be deemed or construed to be Beneficiary’s consent or approval in any
like matter arising at a subsequent date, and the failure of Beneficiary to
promptly exercise any right, power, remedy, consent or approval provided herein
or at law or in equity shall not constitute or be construed as a waiver of the
same nor shall Beneficiary be estopped from exercising such right, power,
remedy, consent or approval at a later date. Any consent or approval requested
of and granted by Beneficiary pursuant hereto shall be narrowly construed to be
applicable only to Trustor and the matter identified in such consent or approval
and no third party shall claim any benefit by reason thereof, and any such
consent or approval shall not be deemed to constitute Beneficiary a venturer or
partner with Trustor nor shall privity of contract be presumed to have been
established with any such third party. If Beneficiary deems it to be in its best
interest to retain assistance of persons, firms or corporations (including
attorneys, title insurance companies, appraisers, engineers and surveyors) with
respect to a request for consent or approval, Trustor shall reimburse
Beneficiary for all costs reasonably incurred in connection with the employment
of such persons, firms or corporations.
24. Loan Repayment. Provided all amounts due and payable under the Loan
Documents have been paid and all obligations under the Loan Documents have been
satisfied,

12



--------------------------------------------------------------------------------



this Deed of Trust will be satisfied and discharged of record by Beneficiary
prior to the Maturity Date in accordance with the terms and provisions set forth
in the Loan Agreement.
25. Other Mortgages; No Election of Remedies.
(a) The Debt is now or may hereafter be secured by one or more other mortgages,
deeds of trust and other security agreements (collectively, as the same may be
amended and in effect from time to time, are herein collectively called the
“Other Mortgages”), which cover or will hereafter cover other properties that
are or may be located in various states (the “Other Collateral”). The Other
Mortgages will secure the Debt and the performance of the other covenants and
agreements of Trustor set forth in the Loan Documents. Upon the occurrence of an
Event of Default, Beneficiary may proceed under this Deed of Trust and/or any or
all the Other Mortgages against either the Trust Property and/or any or all the
Other Collateral in one or more parcels and in such manner and order as
Beneficiary shall elect. Trustor hereby irrevocably waives and releases, to the
extent permitted by law, and whether now or hereafter in force, any right to
have the Trust Property and/or the Other Collateral marshaled upon any
foreclosure of this Deed of Trust or any Other Mortgage.
(b) Without limiting the generality of the foregoing, and without limitation as
to any other right or remedy provided to Beneficiary in this Deed of Trust or
the other Loan Documents, in the case of an Event of Default (i) Beneficiary
shall have the right to pursue all of its rights and remedies under this Deed of
Trust and the Loan Documents, at law and/or in equity, in one proceeding, or
separately and independently in separate proceedings from time to time, as
Beneficiary, in its sole and absolute discretion, shall determine from time to
time, (ii) Beneficiary shall not be required to either marshall assets, sell the
Trust Property and/or any Other Collateral in any particular order of alienation
(and may sell the same simultaneously and together or separately), or be subject
to any “one action” or “election of remedies” law or rule with respect to the
Trust Property and/or any Other Collateral, (iii) the exercise by Beneficiary of
any remedies against any one item of Trust Property and/or any Other Collateral
will not impede Beneficiary from subsequently or simultaneously exercising
remedies against any other item of Trust Property and/or Other Collateral, (iv)
all liens and other rights, remedies or privileges provided to Beneficiary
herein shall remain in full force and effect until Beneficiary has exhausted all
of its remedies against the Trust Property and all Trust Property has been
foreclosed, sold and/or otherwise realized upon in satisfaction of the Debt, and
(v) Beneficiary may resort for the payment of the Debt to any security held by
Beneficiary in such order and manner as Beneficiary, in its discretion, may
elect and Beneficiary may take action to recover the Debt, or any portion
thereof, or to enforce any covenant hereof without prejudice to the right of
Beneficiary thereafter to foreclose this Deed of Trust.
(c) Without notice to or consent of Trustor and without impairment of the lien
and rights created by this Deed of Trust, Beneficiary may, at any time (in its
sole and absolute discretion, but Beneficiary shall have no obligation to),
execute and deliver to Trustor a written instrument releasing all or a portion
of the lien of this Deed of Trust as security for any or all of the obligations
of Trustor now existing or hereafter arising under or in respect of the Note,
the Loan Agreement and each of the other Loan Documents, whereupon following the
execution and delivery by Beneficiary to Trustor of any such written instrument
of release, this Deed of Trust shall no longer secure such obligations of
Trustor so released.



13



--------------------------------------------------------------------------------



26. Governing Law. WITH RESPECT TO MATTERS RELATING TO THE CREATION, PERFECTION
AND PROCEDURES RELATING TO THE ENFORCEMENT OF THE LIENS CREATED PURSUANT TO THIS
DEED OF TRUST, THIS DEED OF TRUST SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE IN WHICH THE PROPERTY IS LOCATED (WITHOUT
REGARD TO CONFLICT OF LAW PROVISIONS THEREOF), IT BEING UNDERSTOOD THAT, EXCEPT
AS EXPRESSLY SET FORTH IN THIS PARAGRAPH AND TO THE FULLEST EXTENT PERMITTED BY
THE LAW OF SUCH STATE, AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THE LOAN
DOCUMENTS, THE LAW OF THE STATE OF NEW YORK (WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAWS (OTHER THAN §§ 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW)) SHALL GOVERN ALL MATTERS RELATING TO THIS DEED OF TRUST AND
THE OTHER LOAN DOCUMENTS AND ALL OF THE INDEBTEDNESS OR OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL
OBLIGATIONS LAW. ALL PROVISIONS OF THE LOAN AGREEMENT INCORPORATED HEREIN BY
REFERENCE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICT OF LAW PROVISIONS THEREOF)
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW. BORROWER (A)
AGREES THAT ANY SUIT, ACTION OR OTHER LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS DEED OF TRUST MAY BE BROUGHT IN A COURT OF RECORD IN THE COUNTY
WHERE THE PROPERTY IS LOCATED OR IN THE COURTS OF THE UNITED STATES OF AMERICA
LOCATED IN SAID COUNTY, (B) CONSENTS TO THE JURISDICTION OF EACH SUCH COURT IN
ANY SUCH SUIT, ACTION OR PROCEEDING AND (C) WAIVES ANY OBJECTION WHICH IT MAY
HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING IN ANY OF
SUCH COURTS AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. NOTHING CONTAINED IN THIS DEED OF TRUST SHALL
PREVENT ANY PARTY HERETO FROM BRINGING AN ACTION, ENFORCING ANY AWARD OR
JUDGMENT, OR EXERCISING ANY RIGHT OR REMEDY AGAINST THE OTHER PARTY HERETO, OR
AGAINST ANY SECURITY OR COLLATERAL FOR THE DEBT, WITHIN ANY OTHER COUNTY, STATE
OR ANY OTHER FOREIGN OR DOMESTIC JURISDICTION. GRANTOR DOES HEREBY DESIGNATE AND
APPOINT:
Goldfarb & Fleece LLP
        560 Lexington Avenue
        New York, New York 10022
        Attn: Robert M. Zimmerman, Esq.
        Telephone: (212) 891-9117
        Fax: (212) 751-3738
        Email: rzimmerman@gflegal.com


AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT

14



--------------------------------------------------------------------------------



AT SAID ADDRESS AND WRITTEN NOTICE OF SAID SERVICE MAILED OR DELIVERED TO
GRANTOR IN THE MANNER PROVIDED IN THE LOAN AGREEMENT SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON GRANTOR, IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK, GRANTOR (I) SHALL GIVE PROMPT NOTICE TO
BENEFICIARY OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY
AT ANY TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH
AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.
27. Exculpation. The liability of Trustor hereunder is limited pursuant to
Section 11.22 of the Loan Agreement.
28. Trustee; Successor Trustee. Trustee shall not be liable for any error of
judgment or act done by Trustee, or be otherwise responsible or accountable
under any circumstances whatsoever, except if the result of Trustee’s gross
negligence or willful misconduct. Trustee shall not be personally liable in case
of entry by him or anyone acting by virtue of the powers herein granted him upon
the Trust Property for debts contracted or liability or damages or damages
incurred in the management or operation of the Trust Property, except if the
result of Trustee’s gross negligence or willful misconduct. Trustee shall have
the right to rely on any instrument, document or signature authorizing or
supporting any action taken or proposed to be taken by him hereunder or believed
by him to be genuine. Trustee shall be entitled to reimbursement for actual
expenses incurred by him in the performance of his duties hereunder and to
reasonable compensation for such of his services hereunder as shall be rendered.
Trustor will, from time to time, reimburse Trustee for and save and hold him
harmless from and against any and all loss, cost, liability, damage and
reasonable expense whatsoever incurred by him in the performance of his duties,
except if the result of Trustee’s gross negligence or willful misconduct. All
monies received by Trustee shall, until used or applied as herein provided, be
held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other monies (except to the extent required by
law) and Trustee shall be under no liability for interest on any monies received
by him hereunder. Trustee may resign by giving of notice of such resignation in
writing to Beneficiary. If Trustee shall die, resign or become disqualified from
acting in the execution of this trust or shall fail or refuse to exercise the
same when requested by Beneficiary or if for any or no reason and without cause
Beneficiary shall prefer to appoint a substitute trustee to act instead of the
original Trustee named herein, or any prior successor or substitute trustee,
Beneficiary shall, without any formality or notice to Trustor or any other
person, have full power to appoint a substitute trustee and, if Beneficiary so
elects, several substitute trustees in succession who shall succeed to all the
estate, rights, powers and duties of the aforenamed Trustee. Each appointment
and substitution shall be evidenced by an instrument in writing which shall
recite the parties to, and the book and page of record of, this Deed of Trust,
and the description of the real property herein described, which instrument,
executed and acknowledged by Beneficiary, shall (i) be conclusive proof of the
proper substitution and appointment of such successor Trustee or Trustees,
(ii) duly assign and transfer all the estates, properties, rights, powers and
trusts of Trustee so ceasing to act and

15



--------------------------------------------------------------------------------



(iii) be notice of such proper substitution and appointment to all parties in
interest. In addition, such Trustee ceasing to act shall duly assign, transfer,
and deliver any of the property and monies held by Trustee to the successor
Trustee so appointed in its or his place. The Trustee may act in the execution
of this trust and may authorize one or more parties to act on his behalf to
perform the ministerial functions required of him hereunder, including without
limitation, the transmittal and posting of any notices and it shall not be
necessary for any Trustee to be present in person at any foreclosure sale.
29. Variable Interest Rate. The Loan secured by this Deed of Trust is a variable
interest rate loan, as more particularly set forth in the Loan Agreement.
30. Fixture Filing. Certain of the Property is or will become “fixtures” (as
that term is defined in the Uniform Commercial Code) on the Land, and this
Security Instrument, upon being filed for record in the real estate records of
the city or county wherein such fixtures are situated, shall operate also as a
financing statement (naming Trustor as the Debtor and Beneficiary as the Secured
Party) filed as a fixture filing in accordance with the applicable provisions of
said Uniform Commercial Code upon such of the Property that is or may become
fixtures.

Part II - STATE-SPECIFIC PROVISIONS


1.  Conflicts With Part I. In the event of any conflict between the provisions
of this Part II and any provision of Part I, then the provisions of this Part II
shall control.
2.  Reconveyance. If the Debt is paid and all obligations secured by this Deed
of Trust (other than contingent obligations for which no written demand has been
made) are fully performed in accordance with the terms of this Deed of Trust and
the other Loan Documents, then Beneficiary agrees to request Trustee to reconvey
the Trust Property and upon payment by Trustor of Trustee’s fees and all other
sums owing to it under this Deed of Trust, Trustee will reconvey the Trust
Property without warranty to the person or persons legally entitled thereto. The
grantee in the reconveyance may be described as “the person or persons legally
entitled thereto.” No reconveyance hereof shall impair Trustor’s warranties and
indemnities contained herein.
3.  Foreclosure By Power of Sale. Should Beneficiary elect to foreclose by
exercise of the power of sale herein contained, Beneficiary shall deliver to
Trustee a written declaration of default and demand for sale, and shall deposit
with Trustee this Deed of Trust and the Note and such receipts and evidence of
expenditures made and secured hereby as Trustee may require.
(a)  Upon receipt of notice from Beneficiary, Trustee shall cause to be
recorded, published and delivered to Trustor such notice of default and election
to sell as is then required by law. Trustee shall, without demand on Trustor,
after lapse of such time as may then be required by law and after recordation of
such notice of default and after notice of sale having been given as required by
law, sell the Trust Property at the time and place of sale fixed by it in said
notice of sale, either as a whole, or in separate lots or parcels or items and
in such order as

16



--------------------------------------------------------------------------------



Beneficiary may direct Trustee so to do, at public auction to the highest bidder
for cash in lawful money of the United States payable at the time of sale.
Trustee shall deliver to such purchaser or purchasers thereof its good and
sufficient deed or deeds conveying the property so sold, but without any
covenant or warranty, express or implied. The recitals in such deed of any
matter or fact shall be conclusive proof of the truthfulness thereof. Any
Person, including, without limitation, Trustor, Trustee or Beneficiary, may
purchase at such sale, and Trustor hereby covenants to warrant and defend the
title of such purchaser or purchasers.
(b)  Subject to applicable law, Trustee may postpone the sale of all or any
portion of the Trust Property by public announcement at the time and place of
sale, and from time to time thereafter may postpone such sale by public
announcement or subsequently noticed sale, and without further notice make such
sale at the time fixed by the last postponement, or may, in its discretion, give
a new notice of sale.
(c)  Trustee shall deliver to the purchaser at such sale a deed conveying the
Trust Property or portion thereof so sold, but without any covenant or warranty,
express or implied. The recitals in the deed of any matters or facts shall be
conclusive proof of the truthfulness thereof. Beneficiary shall have the right
to become the purchaser at any sale held by any Trustee or substitute or
successor Trustee, or by any receiver or public officer. Any Beneficiary
purchasing at any such sale shall have the right to credit the secured Debt
owing to such Beneficiary upon the amount of its bid entered at such sale to the
extent necessary to satisfy such bid. Said Trustee may appoint an
attorney-in-fact to act in its stead as Trustee to conduct sale as hereinbefore
provided. Trustor authorizes and empowers the Trustee to sell the Premises, in
lots or parcels or as a whole, and to execute and deliver to the purchaser or
purchasers thereof good and sufficient deeds of conveyance thereto of the estate
of title then existing on the Premises and bills of sale with covenants of
general warranty. Trustor binds himself to warrant and forever defend the title
of such purchaser or purchasers when so made by the Trustee, and agrees to
accept proceeds of said sale, if any, which are payable to Trustor as provided
herein.
4.  Separate Sales. The Trust Property may be sold in one or more parcels and in
such manner and order as Beneficiary, in its sole discretion, may direct Trustee
so to do. A sale of less than the whole of the Trust Property or any defective
or irregular sale made hereunder shall not exhaust the power of sale provided
for herein, and subsequent sales may be made hereunder until all obligations
secured hereby have been satisfied, or the entire Trust Property sold, without
defect or irregularity.
5.  Waiver of Redemption, Notice and Marshalling of Assets. To the fullest
extent permitted by law, Trustor hereby irrevocably and unconditionally waives
and releases (i) all benefit that might accrue to Trustor by virtue of any
present or future statute of limitations or law or judicial decision exempting
the Trust Property from attachment, levy or sale on execution or providing for
any appraisement, valuation, stay of execution, exemption from civil process,
redemption or extension of time for payment, (ii) all notices of any Event of
Default or of Trustee’s election to exercise or his actual exercise of any
right, remedy or recourse provided for under the Loan Documents, and (iii) any
right to a marshalling of assets or a sale in inverse order of alienation.



17



--------------------------------------------------------------------------------



6.  Discontinuance of Proceedings. If Beneficiary shall have proceeded to invoke
any right, remedy or recourse permitted under the Loan Documents and shall
thereafter elect to discontinue or abandon it for any reason, Beneficiary shall
have the unqualified right to do so and, in such an event, Trustor and
Beneficiary shall be restored to their former positions with respect to the
Debt, the Loan Documents, the Trust Property and otherwise, and the rights,
remedies, recourses and powers of Beneficiary shall continue as if the right,
remedy or recourse had never been invoked, but no such discontinuance or
abandonment shall waive any Event of Default which may then exist or the right
of Beneficiary thereafter to exercise any right, remedy or recourse under the
Loan Documents for such Event of Default.
7.  No Mortgagee in Possession. Neither the enforcement of any of the remedies
under this Deed of Trust nor any other remedies afforded to Beneficiary under
the Loan Documents, at law or in equity, shall cause Beneficiary or Trustee to
be deemed or construed to be a mortgagee in possession of the Trust Property, to
obligate Beneficiary or Trustee to lease the Trust Property or attempt to do so,
or to take any action, incur any expense, or perform or discharge any
obligation, duty or liability whatsoever under any of the Leases or otherwise.
8.  One Form of Action. By exercising any of Beneficiary’s rights or remedies
under this Deed of Trust, Trustor acknowledges and agrees, to the maximum extent
permitted by law, that Beneficiary shall not be deemed to have exercised any
equitable right of setoff, foreclosed any statutory banker’s lien, initiated or
prosecuted any “action” to enforce the rights and obligations secured by this
Deed of Trust, or the Loan Documents, as the term “action” is used in California
Code of Civil Procedure Section 726 (“Section 726”), or to have violated the
“security first” principle of Section 726. Accordingly, the exercise of any or
all of Beneficiary’s rights and remedies under this Deed of Trust shall not in
any way prejudice or affect Beneficiary’s right to initiate and complete a
judicial or non-judicial foreclosure under this Deed of Trust. This Deed of
Trust evidences the consensual granting of a personal property security interest
in the Reserve Funds as permitted by the Uniform Commercial Code; the parties do
not intend that the exercise by Beneficiary of any of its rights or remedies
hereunder shall have any different consequences under Section 726 than the
exercise of rights or remedies under any other security agreement under which a
secured party has been granted a security interest in other types of personal
property.
9.  Setoff Claims. For the avoidance of doubt, no portion of the Debt secured by
this Deed of Trust shall be or be deemed to be offset or compensated by all or
any part of any claim, cause of action, counterclaim, or cross-claim, whether
liquidated or unliquidated, that Trustor may have or claim to have against
Beneficiary. Trustor hereby waives, to the fullest extent permitted by
applicable law, the benefits of California Code of Civil Procedure §431.70,
which provides:
Where cross-demands for money have existed between persons at any point in time
when neither demand was barred by the statute of limitations, and an action is
thereafter commenced by one such person, the other person may assert in the
answer the defense of payment in that the two demands are compensated so far as
they equal each other, notwithstanding that an independent action asserting the
person's claim would at the time of filing the answer be barred by the statute
of limitations. If the cross-demand would otherwise be barred by the statute of

18



--------------------------------------------------------------------------------



limitations, the relief accorded under this section shall not exceed the value
of the relief granted to the other party. The defense provided by this section
is not available if the cross-demand is barred for failure to assert it in a
prior action under Section 426.30. Neither person can be deprived of the
benefits of this section by the assignment or death of the other. For the
purposes of this section, a money judgment is a “demand for money” and, as
applied to a money judgment, the demand is barred by the statute of limitations
when enforcement of the judgment is barred under Chapter 3 (commencing with
Section 683.010) of Division 1 of Title 9.


10.  Border Zone Property. To Trustor’s knowledge, the Property has not been
designated as “hazardous waste property” or “border zone property” pursuant to
former Article 11 of the California Health and Safety Code (Section 25220 et
seq.), the Property is not recognized as “hazardous waste property” or “border
zone property” by the California Department of Toxic Substances Control (the
“Department”) pursuant to Section 65962.5 of the California Government Code, and
no representative from the Department has entered or inspected the Property
pursuant to Section 25185.5 of the California Health and Safety Code.
11.  Environmental Impairment. In the event that any portion of the Trust
Property is determined to be “environmentally impaired” (as “environmentally
impaired” is defined in California Code of Civil Procedure Section 726.5(e)(3))
or to be an “affected parcel” (as “affected parcel” is defined in California
Code of Civil Procedure Section 726.5(e)(1)), then, without otherwise limiting
or in any way affecting Beneficiary’s or Trustee’s rights and remedies under
this Deed of Trust, Beneficiary may elect to exercise its right under California
Code of Civil Procedure Section 726.5(a) to (i) waive its lien on such
environmentally impaired or affected portion of the Trust Property, and (ii)
exercise the rights and remedies of an unsecured creditor, including reduction
of its claim against Trustor to judgment and any other rights and remedies
permitted by law. For purposes of determining Beneficiary’s right to proceed as
an unsecured creditor under California Code of Civil Procedure Section 726.5(a),
Trustor shall be deemed to have willfully permitted or acquiesced in a release
or threatened release of hazardous materials, within the meaning of California
Code of Civil Procedure Section 726.5(d)(1), if the release or threatened
release of hazardous materials was knowingly or negligently caused or
contributed to by any lessee, occupant or user of any portion of the Trust
Property and Trustor knew or should have known of the activity by such lessee,
occupant or user which caused or contributed to the release or threatened
release. Beneficiary shall have the right under this Deed of Trust to allocate
amounts recovered on the Debt first to those portions thereof other than damages
and other amounts recoverable under California Code of Civil Procedure Section
736, and thereafter to damages and other amounts recoverable under said Section.
12.  Insurance Notice. Beneficiary hereby notifies Trustor of the provisions of
Section 2955.5(a) of the California Civil Code, which reads as follows:
“No lender shall require a borrower, as a condition of receiving or maintaining
a loan secured by real property, to provide hazard insurance coverage against
risks to the improvements on that real property in an amount exceeding the
replacement value of the improvements on the property.”



19



--------------------------------------------------------------------------------



This disclosure is being made by Beneficiary to Trustor pursuant to
Section 2955.5(b) of the California Civil Code. Trustor hereby acknowledges
receipt of this disclosure and acknowledges that this disclosure has been made
by Beneficiary before execution of any note or security document evidencing or
securing the Loan.
13.  Commercial Loan. Trustor represents and warrants that the Loan is for
commercial purposes, and not for personal, household or consumer purposes.



20



--------------------------------------------------------------------------------



Part II 
IN WITNESS WHEREOF, Trustor has executed this instrument as of the day and year
first above written.
Trustor:
NOHO COMMONS PACIFIC OWNER LLC,
a Delaware limited liability company
 
By: KBS SOR II Lofts at Noho Commons, LLC, its sole member
 
By: Noho Commons Pacific Investors LLC, its Managing Member
 
                By: Slovin Properties, Inc., its manager
 
                                By: /s/ Karl Slovin
                                Name: Karl Slovin
                                Title: President













21



--------------------------------------------------------------------------------



NOTARY ACKNOWLEDGMENT


A notary public or other officer completing
this certificate verifies only the identity of
the individual who signed the document to
which this certificate is attached, and not the
truthfulness, accuracy, or validity of that
document.
State of California}
County of Los Angeles
On August 27, 2019 before me Hannah Lipman, notary
public__________________________________________
personally appeared Karl
Slovin__________________________________________________________________
____________________________________________________________________________________________
who proved to me on the basis of satisfactory evidence to be the person(s) whose
name(s) is/are subscribed to the within instrument and acknowledged to me that
he/she/they executed the same in his/her/their authorized capacity(ies), and
that by his/her/their signature(s) on the instrument the person(s), or the
entity upon behalf of which the person(s) acted, executed the instrument.


I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.
Signature /s/ Hannah Lipman (Seal)










--------------------------------------------------------------------------------



EXHIBIT A
Legal Description


Real property in the City of Los Angeles, County of Los Angeles, State of
California, described as follows:









--------------------------------------------------------------------------------



EXHIBIT A
LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE CITY OF LOS ANGELES IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:
PARCEL 1:
PARCEL B OF PARCEL MAP L.A. NO. 2002-6231, IN THE CITY OF LOS ANGELES, COUNTY OF
LOS ANGELES, STATE OF CALIFORNIA, AS PER MAP FILED IN BOOK 340. PAGES 78 TO 80
INCLUSIVE OF PARCEL MAPS, IN THE OFFICE OF THE COUNTY RECORDER OF SAID COUNTY,
AS AMENDED BY A CERTIFICATE OF CORRECTION RECORDED APRIL 24, 2009 AS INSTRUMENT
NO. 2009-0604533 OFFICIAL RECORDS.
EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN LOT 25 OF BLOCK 6 OF
LANKERSHIM, AS PER MAP RECORDED IN BOOK 16, PAGES 114 AND 115 OF MAPS, IN THE
OFFICE OF THE LOS ANGELES COUNTY RECORDER, ALL OIL, GAS AND OTHER HYDROCARBON
SUBSTANCES IN AND UNDER SAID LAND, BUT WITHOUT ANY RIGHT TO PENETRATE, USE OR
DISTURB SAID PROPERTY WITHIN 500 FEET OF THE SURFACE THEREOF, AS EXCEPTED AND
RESERVED IN DEED RECORDED SEPTEMBER 10, 1986 AS INSTRUMENT NO. 86-1190583
OFFICIAL RECORDS.
ALSO EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN LOT 27 OF SAID BLOCK 6
OF SAID LANKERSHIM ALL OIL, GAS AND OTHER HYDROCARBON SUBSTANCES IN AND UNDER
ALL OF THE ABOVE DESCRIBED REAL PROPERTY, BUT WITHOUT ANY RIGHT TO PENETRATE,
USE OR DISTURB SAID PROPERTY WITHIN 500 FEET OF THE SURFACE THEREOF, AS EXCEPTED
AND RESERVED BY DAVID FEIGIN, ET AL, IN A DEED RECORDED ON MAY 26, 1989, AS
INSTRUMENT NO. 89-854239 OFFICIAL RECORDS.
ALSO EXCEPT FROM THAT PORTION OF SAID LAND LYING WITHIN LOTS 20, 21 AND 22 IN
SAID BLOCK 6 OF SAID LANKERSHIM ALL OIL, GAS, WATER, AND MINERAL RIGHTS NOW
VESTED IN THE CITY OF LOS ANGELES WITHOUT, HOWEVER, THE RIGHT TO USE THE SURFACE
OF SAID LAND OR ANY PORTION THEREOF TO A DEPTH OF 500 FEET BELOW THE SURFACE,
FOR THE EXTRACTION OF SUCH OIL, GAS, WATER AND MINERALS, AS EXCEPTED AND
RESERVED BY THE CITY OF LOS ANGELES RECORDED APRIL 12, 2004 AS INSTRUMENT NO.
04-0870960 OFFICIAL RECORDS.
PARCEL 2:
A NON-EXCLUSIVE EASEMENT AS PROVIDED IN THAT CERTAIN SECOND AMENDED AND RESTATED
DECLARATION AND ESTABLISHMENT OF COVENANTS, CONDITIONS AND RESTRICTIONS AND
GRANT OF EASEMENTS, RECORDED JANUARY 20, 2015 AS INSTRUMENT NO. 2015-0061853
OFFICIAL RECORDS (THE "DECLARATION"), FOR INGRESS AND EGRESS IN, ON, OVER,
ACROSS AND THROUGH THAT PORTION OF THE NOHO ALLEY (AS DEFINED IN THE
DECLARATION) LOCATED WITHIN PARCEL "A" OF SAID PARCEL MAP L.A. NO. 2002-6231.


APN: 2350-015-115

